Citation Nr: 0116022	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-24 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
venous malformation, previously stated as hemangioma of the 
left neck, with pharyngeal variceo.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1974 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.  In that decision, the RO determined 
that the veteran had not submitted new and material evidence 
and the claim of entitlement to service connection for venous 
malformation, previously stated, as hemangioma of the left 
neck, with pharyngeal variceo, could not be reopened.

During the course of his appeal the veteran also raised the 
issue of entitlement to service connection for hearing 
impairment, which was denied in an April 2000 rating 
decision.  A notice of disagreement was not filed with regard 
to this issue; accordingly, this matter is not presently 
within the purview of the Board's jurisdiction.  See 
38 C.F.R. §§ 20.200, 20.302 (2000).


FINDINGS OF FACT

1.  In a July 1975 rating decision, the RO originally denied 
service connection for hemangioma of the left neck with 
pharyngeal variceo.  The appellant was notified of the 
decision and of his appellate rights; he did not appeal the 
decision within the statutory period.

2.  The evidence received since the July 1975 rating decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for hemangioma of the left 
neck with pharyngeal variceo, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

CONCLUSIONS OF LAW

1.  The July 1975 rating decision, which denied service 
connection for hemangioma of the left neck with pharyngeal 
variceo, is final.  38 U.S.C. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103(2000).

2.  Evidence submitted since the July 1975 rating decision, 
which denied service connection for venous malformation, 
previously stated as hemangioma of the left neck with 
pharyngeal variceo, is not new and material, and the claim is 
not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a July 1975 rating decision, the RO denied service 
connection for hemangioma of the left neck with pharyngeal 
variceo, on the basis that the preexisting condition was not 
aggravated in service. 

The evidence of record at that time was the veteran's service 
medical records which included induction records, clinical 
treatment records and a discharge medical board report.  The 
veteran's July 1973 induction examination contained no 
pertinent complaints, and the clinical evaluation record 
indicates the examiner's found the veteran normal in all 
pertinent respects.  In May 1974, military clinical records 
indicate that the veteran was seen for swelling of the left 
jaw "probably secondary to measles".  The June 1974 dental 
records indicate the veteran was diagnosed with hemangioma, 
and pharyngeal variceo of the left neck.  In a June 1974 
clinical entry, the reviewing oral surgeon recommended that 
the veteran be discharged from military service as a result 
of an extensive hemangioma of the left neck with pharyngeal 
variceo.  The oral surgeon noted that that veteran reported 
having swelling of the neck, which was periodically painful 
for about three years prior to service.  He also noted that 
prior to service the veteran had been seen for such 
difficulty on several occasions by the family doctor.  

The medical board report, predicated in part upon the 
aforementioned oral surgeon's consultation, provides a 
primary diagnosis of hemangioma of the left neck, with a 
secondary diagnosis of pharyngeal variceo.  It was noted that 
the veteran did not give a history on his SF 93 of problems 
relevant to the diagnosis.  With regard to the veteran's 
medical history, the report indicates that within two weeks 
at Recruit Training Command (RTC), the veteran was evaluated 
by the Naval Hospital in Orlando Florida as an outpatient, 
with the chief complaint of swelling in the left neck.  A 
three-year history of left neck swelling was noted, slowly 
increasing, more prominent during physical exertion, non-
painful and otherwise asymptomatic.  The medical board 
physical examination revealed that the veteran was within 
normal limits with the exception of a soft, compressible 
swelling in the left neck, extending from the anterior 
midline into the posterior triangle, inferior border of the 
left mandibular angle and left mastoid to the clavicle.  It 
was determined that the veteran's condition existed prior to 
enlistment and that the veteran did not meet the minimal 
requirements for enlistment.  It was also noted that the 
veteran's condition was not aggravated by service.  A 
discharge for enlistment error was recommended and 
accomplished. 

In January 2000, the veteran again raised the matter of 
entitlement to service connection for venous malformation, 
previously stated as hemangioma of the left neck with 
pharyngeal variceo.  In April 2000, the RO subsequently 
informed the veteran that additional information was needed 
to substantiate his claim.  On September 6, 2000, the veteran 
testified at a RO hearing that he did not have symptoms of 
his present condition prior to service and explained how his 
neck ailment was discovered during service.  Following the 
hearing, the veteran submitted additional information 
concerning the matter at issue.  Such information consists of 
lay statements, pictures and post-service medical records.  

Statements from family members of the veteran, dated 
September 2000, indicate that they did not observe the 
veteran having symptoms of his reported disability prior to 
his military service, nor do they recall treatment for such 
prior to service.  The submitted photocopies of photographs 
which have been submitted reportedly depict the veteran prior 
to service, and upon graduation from boot camp.  

The post-service medical records provide both private and VA 
diagnoses of venous malformation. These records document 
treatment commencing in 1992.  A VA examination was conducted 
in 1999.  This ailment was noted to have been previously 
diagnosed during military service as hemangioma of the left 
neck with pharyngeal variceo.  The post-service medical 
records generally convey treatment information.  Examiners 
opined that the veteran's ailment was likely congenital in 
nature.  The record also indicates that the veteran was 
injured in the area of the neck and shoulder in April 1992.  
Upon evaluation for workers compensation for such injury, the 
veteran reported that he did not have any major problems with 
his neck and shoulder prior to his 1992 injury.  In an entry 
dated in October 1992, it was noted by the physician that the 
"feeling is that patient's malformation is a congenital one 
and has been asymptomatic until a recent episode of increased 
interthoracic pressure secondary to lifting a heavy motor."  
The examining physician in 1994 noted that the veteran was 
stable and asymptomatic until his 1992 injury, which caused 
his venous malformation to become symptomatic and grow.  Such 
opinion was rendered based on the reported medical history 
and a review of the patient's medical charts. 

New and Material

The appellant claims that he has brought forth new and 
material evidence and that service connection for venous 
malformation, previously stated as hemangioma of the left 
neck with pharyngeal variceo, is warranted.  Generally, a 
final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c) (West 1991 & Supp. 2000); see also 38 C.F.R. §§ 
20.302, 20.1103 (2000). The exception to this rule falls 
under 38 U.S.C.A. § 5108, which states, in part, that "(I)f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the (VA) shall 
reopen the claim and review the former disposition of the 
claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

Regulation 38 C.F.R. § 3.156(a) states that new and material 
evidence means evidence which was not previously submitted to 
agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a); see generally Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 
12 Vet. App. 369, 317 (1999). 

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996). 

By this additionally submitted documentation, the veteran 
attempts to establish service connection for his reported 
disability.  In order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  The additional documentation must 
be evaluated to determine whether it constitutes new and 
material evidence in light of both the previously submitted 
medical service records and relevant regulations.

After having reviewed the evidence, the Board finds that the 
veteran has not presented evidence since the last final 
rating decision, which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).

At the hearing, the veteran testified that he did not have 
symptoms of his ailment prior to service.  Such statements 
are duplicative and/or cumulative of matters raised in his 
original claim.  Moreover, to the degree that the veteran 
asserts that his ailment was caused by in-service activities, 
the law states that where the determinant issue in resolving 
a claim involves a question of medical etiology, a lay person 
is not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, training, or education. Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the veteran, as one not medically 
trained, is not competent to provide an opinion concerning 
the etiology of his condition.  

Similarly, the submitted lay statements and pictures are 
directed to matters requiring medical expertise and are not 
probative in the sense of warranting additional consideration 
of their claim on the merits.

With regard to the post-service medical records, they reflect 
that, at a point many years after service, treatment for the 
condition at issue was rendered following an injury in 1992.  
There is also a medical opinion in these records referring to 
the veteran's condition as congenital. No additional medical 
evidence has been submitted that relates his disability to 
his 26 days of military service in 1974 either by way of 
incurrence or aggravation.  Id. 

Accordingly, for the reasons explained above, the Board had 
determined the veteran has not submitted new and material 
evidence to reopen the claim for service connection, for 
venous malformation, previously stated as hemangioma of the 
left neck with pharyngeal variceo, and the petition to reopen 
such claim is denied.  See Hodge, 155 F.3d at 1356; 38 C.F.R. 
§ 3.303.

Finally, the Board observes that the recently enacted 
Veterans Claims Assistance Act (or VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) specifically notes that nothing in 
the Act shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See VCAA, § 3 (to be codified at 38 U.S.C. 
§ 5103A(f)).  However, the new notice provisions of the VCAA 
do apply to attempts to reopen claims and VA must notify the 
claimant of any information or evidence not previously 
provided to VA that is necessary to substantiate the claim.  
In that regard, the Board notes that the veteran was given 
the opportunity to supplement the record with further 
evidence and he did.  Accordingly, the notice provisions have 
met.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals









